Citation Nr: 0608915	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  96-43 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of polyarticular septic arthritis.  

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984 and from March 1986 to August 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Phoenix, Arizona and Chicago, Illinois.  

In January 2003, the Board remanded the case to schedule the 
veteran for a hearing before a Member of the Board.  That 
hearing was held in May 2003 before the undersigned Acting 
Veterans Law Judge.  

The Board notes that the August 1994 rating decision on 
appeal also denied the veteran's claim for service connection 
for rheumatoid arthritis.  In a statement received in August 
2001, however, the veteran withdrew her appeal with respect 
to that issue.  38 C.F.R. § 20.204 (2003).

In March 2004, the Board granted the veteran's application to 
reopen her claim of entitlement to service connection for 
chronic residuals of polyarticular septic arthritis, and 
remanded this claim, along with the veteran's claim for 
depression, for further development and adjudication.  This 
having been completed, the case is again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, unfortunately, the veteran's claim must again be 
remanded for further action.

In this case, the Board notes that the veteran submitted a 
statement dated in August 2004 indicating that she is 
receiving disability benefits from the Social Security 
Administration (SSA).  The veteran's file also contains a 
decision from the SSA dated in January 1995.  The documents 
and medical records related to this award, however, have not 
been associated with the veteran's claims file.  Because 
these documents are relevant to the veteran's claim, the 
Board finds that the RO should make all necessary attempts to 
obtain these records.  38 C.F.R. § 3.159 (2004).  In this 
regard Board notes that, when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must "make as many 
requests as are necessary to obtain relevant records."  
38 C.F.R. § 3.159(c)(2).  In addition, "VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile."  Id.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the appellant should be informed in 
writing. 

2.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  If any determination 
remains adverse to the veteran, the 
veteran and her representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


